UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6798


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALBARR ALI ABDULLAH, a/k/a Albert Legare,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (2:12-cr-00688-CWH-1)


Submitted:   August 20, 2015                 Decided:   August 25, 2015



Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albarr Ali Abdullah, Appellant Pro Se.  Michael Rhett DeHart,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Albarr     Ali    Abdullah     appeals       the    district      court’s    order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for sentence

reduction.        We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          United States v. Abdullah, No. 2:12-cr-00688-

CWH-1 (D.S.C. Apr. 9, 2015); see United States v. Mann, 709 F.3d
301,     304-05     (4th       Cir.   2013)       (reviewing         disposition    of    a

§ 3582(c)(2) motion for an abuse of discretion).                          We also deny

Abdullah’s motion for transcripts at government expense.                                 We

dispense     with       oral     argument     because          the    facts   and   legal

contentions       are   adequately      presented         in    the   materials     before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                              2